Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued that “It is clear that the description in Freda relates entirely to the overall or complete duration of a shared spectrum assignment and never in any way discloses or even suggests that added spectrum entitlement record relates to a time slot allocation for the frequency band.”  (Remarks 1/28/2022, page 8, last paragraph).

Response: Examiner respectfully disagrees. Freda discloses ([0115], 8th last line onwards):  “For example, the coexistence information may allow the Tier 1 spectrum user 604a and a Tier 2 or Tier 3 spectrum user that may eventually use the spectrum to share the same band in a time domain duplexing (TDD) or a frequency domain duplexing (FDD) manner so that the Tier 1 spectrum user 604a only gives up a portion of its spectrum.” Since TDD is used, it is clear that the time slot allocation would be done and is therefore inherent in any TDD method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 4, 13 - 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freda et al. (WO 2014/117135 A2; which has been provided in the International Search Report).

Regarding claim 1, Freda discloses a method of re-allocating frequency bands in an available spectrum ([0120] – [0122]), comprising:
receiving a first request for allocation of frequency bands via an interface ([0120]. 2nd – 3rd lines);
comparing the request with a plurality of spectrum entitlement records in publicly readable database, the plurality of spectrum entitlement records relating to different frequency bands and between them providing information for the entire available spectrum ([0121], 9th last line onwards discloses  “As a result, the SSM 628 may query its associated databases prior to and/or during the execution of the spectrum assignment calculation. In the example method 1100 illustrated in FIG. 11, the SSM 628 sends a spectrum availability query to the spectrum usage and availability database 630 (1104) and, in response, receives a spectrum availability response message from the spectrum usage and availability database 630 (1106)”; Fig. 6B, database 630 & [0094] discloses Tier 1 … Tier 3 users, administration etc.; hence a public database);
re-allocating, by circuitry, at least a frequency band of the available spectrum based on the request by identifying available frequency bands from the spectrum entitlement records ([0122], 1st 4 lines; circuity inherent in Figs. 6A and 6B);
adding a spectrum entitlement record to the publicly readable database representing the re-allocating of the at least a frequency band of the available spectrum ([0122], last 7 lines);
wherein the added spectrum entitlement record relates to the frequency band to which another spectrum entitlement record relates and further relating to a time allocation for the frequency band ([0114]; wherein sharing related to the same frequency band; [0115], 8th last line onwards:  “For example, the coexistence information may allow the Tier 1 spectrum user 604a and a Tier 2 or Tier 3 spectrum user that may eventually use the spectrum to share the same band in a time domain duplexing (TDD) or a frequency domain duplexing (FDD) manner so that the Tier 1 spectrum user 604a only gives up a portion of its spectrum.” Since TDD is used, it is inherent in any TDD method;    [0122], lines 4 – 5 on page 34 discloses overall duration of shared spectrum).


Regarding claim 2, Freda discloses the added spectrum entitlement record relates to only part of a frequency band to which another spectrum entitlement record relates ([0114], 1st 6 lines).


Regarding claim 4, Freda discloses the added spectrum entitlement record relates to only a first part of a frequency band to which another spectrum entitlement record relates and the method further comprises adding, in response to a further request, a further spectrum entitlement record which relates to only a second part of the frequency band ([0114]; [0120] – [0122]).


Regarding claim 13, Freda discloses a non-transitory storage medium comprising computer readable instructions which, when loaded onto a computer, configures the computer to perform a method according to claim 1 ([0374], example of non-transitory  storage medium is ROM).




Claim 15 is similarly analyzed as claim 2.


Claim 17 is similarly analyzed as claim 4.

Claim 19 is similarly analyzed as claim 1	, with claim 14 reciting equivalent apparatus limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 18, 20 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (WO 2014/117135 A2) in view of Kashayar et al. (Secure Blockchains for Dynamic Spectrum Access: A Decentralized Database in Moving Cognitive Radio Networks Enhances Security and User Access) (both of which have been provided in the International Search Report) 

Regarding claim 5, Freda does not disclose the spectrum entitlement record is immutable and the publicly readable database is a blockchain.
In the same field of endeavor, however, Kashayar discloses the spectrum entitlement record is immutable and the publicly readable database is a blockchain (page 34, left column, 2nd last paragraph, 7th last line starting with “However, having a decentralized validation algorithm enables a medium-access protocol …”  ).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kashayar in the system of Freda because blockchain would allow all transactions to be recorded, as disclosed by Kashayar (page 35, right column, 2nd paragraph, line 4 starting with “The main purpose of the blockchain is to record all transactions between …”).

Claim 18 is similarly analyzed as claim 5. 

Claim 20 is similarly analyzed as in claim 5. 

th last line staring with “After the buyer and seller come to an agreement, the transaction manager 1522 may handle the account information and manage a secure transaction …”   ).

Regarding claim 22, Freda discloses the updating step comprises storing a version of the request on the publicly readable database ([0122], last 7 lines). 
Immutable version is disclosed by Kashayar as in claim 5 above.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kashayar in the system of Freda because storing an immutable version would not allow any further changes, as is well known in the art.

Regarding claim 23, Freda discloses the request comprises: the radio frequency of the spectrum to be re-allocated ([0120] – [0122]) and an indication of price which the first user will pay for re-allocation of the spectrum ([0120], 6th last line onwards).

Regarding claim 24, Freda discloses the price is determined by auction ([0151], 1st sentence).

Regarding claim 25, Freda discloses the request comprises a geographical location at which re- allocation of the spectrum will occur ([0133], 1st 5 lines).

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to spectrum allocation:

Gupta et al.  (us 20180270820) discloses dynamic carrier management and network slicing for internet of things (IOT).
Jovancevic (US 9699663) discloses Spectrum sharing system.
Teng et al. (US 20160157103) discloses sharing operating frequency amongst wireless networks.
Gauvreau  et al. (US 20140080535) discloses methods and apparatus for shared access system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632